We have had frequent occasion to note the limited review of this court of the decisions of the Court of Appeals. McKinney v. State, 225 Ala. 7, 141 So. 706; Loveman, Joseph  Loeb v. Himrod, 226 Ala. 342, 147 So. 163; Folmar v. State, 217 Ala. 410,116 So. 112.
There is no review of the facts in the opinion by the Court of Appeals, nor separate treatment of any questions here argued relating to the proof. The opinion is, as we see it, to be properly interpreted as holding that if any error intervened in relation to any such question it was without injury, or, as stated in the opinion, was not "prejudicially erroneous to appellant."
In Baumhauer v. Liquid Carbonic Corporation, 223 Ala. 244,135 So. 427, is the following observation: "It is settled that, in the absence of a full statement of the facts in the opinion, this court will not review the Court of Appeals, where it has applied the doctrine of error without injury. Campbell v. State, 216 Ala. 295, 112 So. 902."
Upon the question of error without injury, as applicable to some of the questions here argued, see Sloss-Sheffield Steel 
Iron Co. v. Mitchell, 181 Ala. 576, 61 So. 934.
The writ is denied.
Writ denied.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.